1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8     JOE CLARY,                                       Case No. 3:18-cv-00304-MMD-WGC
9                                          Plaintiff                   ORDER
             v.
10
      RAYMOND MONDORA, et al.,
11
                                      Defendants
12

13          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
14   by a person formerly in the custody of the Nevada Department of Corrections. On May
15   23, 2019, this Court issued an order directing Plaintiff to file his updated address and a
16   non-prisoner application to proceed in forma pauperis with this Court within 30 days. (ECF
17   No. 4.) The 30-day period has now expired, and Plaintiff has not filed his updated address,
18   filed a non-prisoner application to proceed in forma pauperis, or otherwise responded to
19   the Court’s order.
20          District courts have the inherent power to control their dockets and “[i]n the
21   exercise of that power, they may impose sanctions including, where appropriate . . .
22   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
23   1986). A court may dismiss an action, with prejudice, based on a party’s failure to
24   prosecute an action, failure to obey a court order, or failure to comply with local rules. See
25   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
27   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
1    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
2    v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to
3    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
4    (affirming dismissal for lack of prosecution and failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          Here, the Court finds that the first two factors, the public’s interest in expeditiously
13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
18   disposition of cases on their merits—is greatly outweighed by the factors in favor of
19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
22   at 1424. The Court’s order requiring Plaintiff to file his updated address and file a non-
23   prisoner application to proceed in forma pauperis with the Court within 30 days expressly
24   stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
25   the Court shall dismiss this case without prejudice.” (ECF No. 4 at 2.) Thus, Plaintiff had
26   adequate warning that dismissal would result from his noncompliance with the Court’s
27   order to file his updated address and a non-prisoner application to proceed in forma
28   pauperis within 30 days.


                                                   2
1           It is therefore ordered that this action is dismissed without prejudice based on
2    Plaintiff’s failure to file an updated address and a non-prisoner application to proceed in
3    forma pauperis in compliance with this Court’s May 23, 2019, order.
4           It is further ordered that the Clerk of Court enter judgment accordingly.
5           DATED THIS 27th day of June 2019.
6

7                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                  3
